DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Tragl et al. US 2018/0358514.
Regarding claim 1, Tragl teaches a light emitting element (e.g., Fig. 1, Fig. 5) comprising: 
a light emitting diode (LED) element (e.g., 2, Fig. 1, [112], [125]) that emits an excitation light having a single peak wavelength within a range of greater than or equal to 380 nm and less than or equal to 500 nm (e.g., 2 emitting primary radiation (blue light with a peak wavelength of 450 nm), [112], [125]); 

a light extraction surface (e.g., a surface of 6 emitting an output light, Fig. 1) that emits an output light formed by superimposing the excitation light and the fluorescence (e.g., secondary radiation (emission spectrum of the continuous line between about 700 and about 1050 nm), Fig. 5, [125], [115]); wherein 
the light emitting element (e.g., Fig. 1) does not include another LED element emitting light that has a different peak wavelength from the excitation light emitted by the LED element (e.g., 2, Fig. 1) and that is directed toward the fluorescent body, and
the output light exhibits light emission over a range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm (e.g., emission spectrum between about 780 and about 1000 nm, Fig. 5, [125], [115]), and all of the output light have a light emission intensity (e.g., light emission intensities between about 780 and about 1000 nm, Fig. 5) of greater than or equal to a light emission intensity at 1050 nm (e.g., light emission intensity at 1050 nm, Fig. 5) within the range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm (e.g., Fig. 5).  
Regarding claim 2, Tragl teaches the light emitting element according to claim 1, wherein the output light exhibits light emission having a wavelength in the range of greater than or equal to 430 nm and less than or equal to 1050 nm (e.g., emission spectrum between 780 and 1000 nm, Fig. 5).  
Response to Arguments
Applicant's arguments filed on January 26, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Also, the Applicant’s arguments filed January 26, 2022 have been fully considered but have not been found persuasive.
For example, regarding claim 1, Applicant appears to argue that Tragl does not disclose the feature “the output light exhibits light emission over a range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm, and all of the output light have a light emission intensity of greater than or equal to a light emission intensity at 1050 nm within the range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm” because in Tragl it is not recognized that the emission intensity in the band from the vicinity of the peak wavelength of the excitation light to 700 nm shows greater than or equal to the emission intensity at 1050 nm, the emission intensity around 700 nm is lower than around the peak wavelength of fluorescence as shown in Figs. 5 to 8 of Tragl, and this intensity around 700 nm is lower than that around 1000 nm (Applicant’s amendment filed January 26, 2022, p. 8).
However, as stated above in the main body of the rejection and reiterated as follows, Tragl teaches the output light exhibits light emission over a range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm (e.g., emission spectrum between about 780 and about 1000 nm, Fig. 5, [125], [115]), and all of the output light have a light emission intensity (e.g., light emission intensities between about 780 and about 1000 nm, Fig. 5) of greater than or equal to a light emission intensity at 1050 nm (e.g., light emission 
Examiner notes that the claim requires all of the output light exhibiting light emission over a range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm have a light emission intensity of greater than or equal to a light emission intensity at 1050 nm within the range. 
Tragl discloses emission spectrum between about 780 and about 1000 nm, the intensities thereof being greater than or equal to a light emission intensity at 1050 nm, which is consistent with all of the output light exhibiting light emission over a range of at least greater than the peak wavelength of the excitation light and less than or equal to 1050 nm have a light emission intensity of greater than or equal to a light emission intensity at 1050 nm within the range, as claimed. Thus Tragl teaches the claimed feature.
Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 2, 2022